DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,947,953 (“Ash”) in view of WO 2006/090707 (“Michishita”) – also published as U.S. Publication No. 2009/0287135 which hereby forms the faithful translation upon which the instant claims are rejected.
Regarding Claim 1, Ash discloses a dialysis (see Background and Summary) comprising a distal end (see Fig. 3) for insertion and a proximal end (see generally Fig. 2), the catheter comprising:
A first lumen (26) having a proximal end (see generally Fig. 2) configured for delivery or aspiration of blood during a dialysis procedure (via 96) and a distal end (see Fig. 3) having an end opening (76);
A second lumen (30) having a proximal end (see generally Fig. 2) configured for delivery or aspiration of blood during a dialysis procedure (via 98) and a distal end (see Fig. 3) having an end opening (80);
One or more side openings (see e.g. 74 and/or 74’) in one or both of the first lumen and second lumen, one side opening of which is the proximal most side opening (see 74 – particularly the side opening closest to the proximal end); and
a radiopaque marker (Col. 9, Ln. 3-5).
In the instant case Ash fails to explicitly discuss how the catheter(s) are marked radiopaque. However, Michishita discloses a related catheter (13) which like that of Ash discloses a distal end opening (see generally at 1) .
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,947,953 (“Ash”) in view of WO 2006/090707 (“Michishita”) – also published as U.S. Publication No. 2009/0287135 which hereby forms the faithful translation upon which the instant claims are rejected as applied above, and further in view of U.S. Publication No. 2001/0044622 (“Vardi”)
Regarding Claim 2, Ash in view of Mischishita fails to explicitly disclose that the maximum distance between the end openings and the radiopaque marker (i.e. the distance between 80 and the proximal marker provided proximally adjacent to the proximal-most end opening) is between 1.5 and 5cm. Ash does disclose that in some “exemplary” catheters (Col. 7, Ln. 14-30) the length between the distal openings can be “about 4cm” with the “distance which the first and second catheters 26, 30 are generally split from each other prior to use is about 3cm” – whereby as shown in Fig. 3 the distance by which the catheters is split extends proximally beyond the proximal-most opening. As such, in such an “exemplary” 13.5Fr (0.18”) embodiment the maximum distance between the end opening (80) and the proximal-most opening radiopaque marker would be understood to be less than about  7cm (i.e. a 4cm distance between distal-tips and a 3 cm distance of split). Examiner further notes that this “exemplary” catheter is listed at 13.5 Fr and that “increasing or decreasing the catheter size” is envisaged 
For example, Vardi discloses in known dialysis catheters the distance between the distal ends of the respective catheter tips varies in the range of 0.039 inches to about 2.5 inches (0.0991 to 6.35cm) (Par. 76). As such, Examiner submits that it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the catheter of Ash to have a smaller distance between catheter ends including configurations as small as 0.0991cm with variously sized split lengths less than 3cm, whereby the construction of catheters of different dimensions is explicitly contemplated by Ash and Vardi establishes smaller, exemplary dimensions for such catheters, whereby the arrived upon solution of 1.5 to 5cm between the distal-most opening and the proximal-most opening marker band merely constitutes a suitable, obvious design choice to render a suitably small catheter for particular medical applications as is established by the prior art. It has been held that mere changes in size/proportion requires only routine and customary skill in the art, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), particularly when the prior art recognizes the scaled dimension to be a result effective variable (i.e. catheter size being a result effective variable based upon patient size and desired flow rates), see In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/09/2022